Title: To John Adams from Jacob Brown, 18 December 1819
From: Brown, Jacob
To: Adams, John


				
					My dear Sir.
					Head Quarters Brownville Decm: 18th: 1819
				
				I have the satisfaction to acknowledge your kind Letters of the 19th: Novm. & 1st. inst. The favourable opinion you have been pleased to express of my Address is very grateful to my feelings. The belief, that the effort I was about to make when  I commenced this Address, would plead strongly with minds like yours in favour of the Author, altho, his work should not merit much praise cheered me in its progress, and was one principal cause of making it what it is—such as to receive the approbation of those whose good opinion I most covet.I have read with much interest the Honbe: Josiah Quincy’s Address, and his Dissertation on the Agriculture of Massachusetts. It is not common to find so much practical wisdom as these productions contain expressed in so few words—The only doubtful position I have found in the address, is when the Author looks from the Doorsills of the Farm Houses and fancies all behind him in good Order.My observations have led me to very different conclusions—I begin to be confirmed in the opinion that such is the deference paid to Woman, in this Country, that all men in the ordinary walks of life must ask their Wives permission to be either prosperous or happy. And I think I have seen that, it is of vital importance that the female part of our republic should be made to reflect upon the deep stake the Country holds in their moral qualities, and in their perfect acquaintance with all the domestic duties.With the most / devoted respect & regard / I am your friend
				
					Jac: Brown
				
				
			